 1   TERRI KEYSER-COOPER
     Law Office of Terri Keyser-Cooper
 2   NV Bar #3984
     1130 Wakefield Trail
 3   Reno, NV 89523
     Tele (775) 337-0323
 4   keysercooper@lawyer.com
     Attorney for Plaintiff Heather Foster
 5

 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA

 8
     HEATHER FOSTER                                     Case No. 3:18-CV-0438-MMD-CBC
 9
                    Plaintiff,                          STIPULATION AND ORDER FOR
10
                                                        EXTENSION OF TIME FOR PLAINTIFF
11                                                      TO FILE A RESPONSE TO DEFENDANT’S
            vs.
12                                                      (First Request)
     WASHOE COUNTY.
13
                 Defendant.
14
     ________________________________________/
15

16          On August 13, 2019, Defendant Washoe County, through Christopher J. Hicks, Washoe

17   County District Attorney, and Herbert B. Kaplan, Washoe County Deputy District Attorney, filed a

18   Motion to Dismiss the Complaint in this matter (EC No.8). Plaintiff’s Response is due August 27,

19   2019. The parties, through their respective counsel, hereby stipulate and agree to extend the time

20   period for Plaintiff to file her opposition, up to and including September 3, 2019, a one week

21   extension.

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                                                                                      1
 1          Good cause exists for the extension of time because Plaintiff’s counsel, Terri Keyser-

 2   Cooper, is recovering from major spinal surgery in June 2019 and complications therefrom. Ms.

 3   Keyser-Cooper is improving, definitely on the mend, but is operating at much diminished capacity,

 4   one-third her previous daily work output.

 5          Dated this 20th day of August 2019

 6                                        LAW OFFICE OF TERRI KEYSER-COOPER
 7
                                          By:    /s/ Terri Keyser-Cooper
 8                                               TERRI KEYSER-COOPER
                                                 Attorney for Plaintiff Heather Foster
 9

10          Dated this 20th day of August 2019
                                         WASHOE COUNTY DISTRICT ATTORNEY’S OFFICE
11

12                                        BY:    /s/ Herbert B. Kaplan
                                                 HERBERT B. KAPLAN
13                                               CHRISTOPHER J. HICKS
                                                 Attorney for Washoe County
14

15

16                                               ORDER

17   IT IS SO ORDERED.
18   Dated this ____          August
                23rd day of _____________ 2019
19
20
                                                 _________________________________
21                                               UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

                                                                                                     2
